DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The amendment to the specification has been entered into the file record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are replete with antecedent basis issues as well as several relative terms.
The term “high temperature binder” in claim 1 is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of evaluating the prior art, the Examiner has interpreted any conventional thermosetting binder as being a ‘high temperature binder’; e.g. epoxy resins, etc.
Claim 1 recites the limitation "the high temperature binder”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, the Examiner has interpreted this term as referring to the thermosetting binder.
Claim 1 recites the limitation "the dielectric layer”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, the Examiner has interpreted this term as referring to the dielectric electrical isolation layers.
Claim 3 recites the limitation "each ferromagnetic material layer”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, the Examiner has interpreted this term as referring to the each ferromagnetic layer.
Claim 9 recites the limitation "the electrically insulating layer”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, the Examiner has interpreted this term as referring to the dielectric electrical isolation layer.
Claim 10 recites the limitation "the ferromagnetic material layers”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, the Examiner has interpreted this term as referring to the ferromagnetic layers.
Claim 11 recites the limitation "the electrically insulating layer”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, the Examiner has interpreted this term as referring to the dielectric electrical isolation layer.
Claim 13 recites the limitation "the ferromagnetic material”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, the Examiner has interpreted this term as referring to the ferromagnetic layer.
Claim 14 recites the limitation "the ferromagnetic material”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, the Examiner has interpreted this term as referring to the ferromagnetic layer.
Claim 15 recites the limitation "the ferromagnetic material”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, the Examiner has interpreted this term as referring to the ferromagnetic layer.
Claim 16 recites the limitation "the ferromagnetic material”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, the Examiner has interpreted this term as referring to the ferromagnetic layer.
Claim 17 recites the limitation "the ferromagnetic material”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, the Examiner has interpreted this term as referring to the ferromagnetic layer.
Claim 18 recites the limitation "the ferromagnetic material”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, the Examiner has interpreted this term as referring to the ferromagnetic layer.
Claim 19 recites the limitation "the electrically insulating layer”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, the Examiner has interpreted this term as referring to the dielectric electrical isolation layer.
The term “high temperature binder” in claim 20 is a relative term which renders the claim indefinite. This term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of evaluating the prior art, the Examiner has interpreted any of the binders recited in the claim as meeting the term ‘high temperature binder’.
Claim 20 recites the limitation "the high temperature binder”.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of evaluating the prior art, the Examiner has interpreted this term as referring to the thermosetting binder.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Egbert (U.S. Patent App. No. 2006/0255945 A1), incorporating by reference Bruzzone et al. (U.S. Patent No. 5,925,455), in view of one or both of Purinton et al. (U.S. Patent No. 6,063,511) and/or Brunner (U.S. Patent App. No. 2004/0183643 A1).
Regarding claim 1, Egbert discloses a high frequency power inductor material (composite layer 32, Paragraphs 0032 – 0049) having first and second opposed major surfaces (Figures), comprising: a thermosetting binder (Paragraph 0035 “thermally activated”); and a plurality of multilayered flakes dispersed in the binder (Paragraphs 0033 – 0036), the multilayered flakes comprising at least two layer pairs, wherein each layer pair comprises a ferromagnetic layer and a dielectric electrical isolation layer so that the ferromagnetic layers are electrically isolated from each other by dielectric layers (ibid), and wherein the multilayered flakes are substantially aligned parallel to the first and second major surfaces (Paragraph 0036).
Egbert fails to explicitly disclose thermosetting binders; e.g. epoxy resin, etc., nor the limitation “such that they do not provide an electrically continuous path over a range of greater than 0.5 millimeters” (i.e. which the Examiner has taken to mean that the particles are insulated from each other such that they do not form a conductive path due to touching particles beyond 0.5 mm).
Regarding the limitation “such that they do not provide an electrically continuous path over a range of greater than 0.5 millimeters”, Bruzzone et al. teaches the importance that the particles are electrically isolated from each other (col. 5, lines 1 - 4) and both Purinton et al. and Brunner illustrate this concept in their Figures, though they are not as explicit as Bruzzone et al. regarding the need to ensure that the particles are insulated from each other.  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the amount of allowed physical contact of the particles through routine experimentation, especially given the teaching in Bruzzone et al. and the illustrations in Purinton et al. and Brunner regarding the desire to keep the particles electrically isolated from each other via the insulating binder resin (i.e. a conductive path of ~0 mm).  The Examiner notes that a skilled artisan would readily appreciate the design tradeoffs between trying to ensure that all particles are discrete and there is no agglomeration versus allowing for some agglomeration, as long as it does not materially affect the electrical and magnetic properties of the composite material.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Applicants are invited to present evidence of unexpected behavior/improvement when the composite material is controlled to meet the claimed limitation.  Presently, no such evidence has been made of record.  Applicant(s) are reminded that a detailed description of the reasons and evidence supporting a position of unexpected results must be provided by applicant(s).  A mere pointing to data requiring the examiner to ferret out evidence of unexpected results is not sufficient to prove that the results would be truly unexpected to one of ordinary skill in the art.  In re D’Ancicco, 439 F.2d 1244, 1248, 169 USPQ 303, 306 (1971) and In re Merck & Co, 800 F.2d 1091, 1099, 231 USPQ 375, 381 (Fed. Cir. 1986).  In addition, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the Examiner’s position that the arguments provided by applicant(s) regarding the alleged unexpected results should be supported by a declaration or affidavit.  As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Regarding the limitation to a ‘thermosetting binder’, the Examiner deems that the disclosed ‘thermally activated’ binders and thermosetting binders are known functional equivalents in EMI effecting composite materials, as evidenced by Purinton et al. (col. 2, lines 48 – 59).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, the various types/classes of polymeric binders, including thermosetting polymers like epoxy resins, are functional equivalents in the field of suitable binder materials for EMI effecting composite materials.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Egbert to meet the claimed thermosetting resin and electrically continuous path limitation as taught by one or both of Purinton et al. and/or Brunner, as thermosetting resins such as epoxy resin are conventional binders for these classes of materials and the prior art recognizes that one wants the flakes/particles to be discrete and electrically isolated from each other, the exact degree of isolation being a results-effective variable within the knowledge to be optimized by a skilled artisan at the time of Applicants’ filing.
Regarding claim 2, Egbert discloses thickness values meeting the claimed limitations (Paragraph 0037).
Regarding claim 3, Egbert disclose magnetic layers meeting the claimed amount of ferromagnetic material (at least Paragraphs 0039 – 0041).
Regarding claims 4 and 5, the Examiner deems that forming magnetic layers by sputtering thin-film magnetic material as in Egbert and depositing a magnetic layer formed by mixing magnetic granular material in an electrically insulating binder (usually a resin) are known functional equivalents in means to form magnetic layers, as evidenced by Egbert (thin film layers) and Brunner (magnetic layers formed by mixing particles and resin – see entire disclosure).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, regardless of how the magnetic layer is formed, be it a thin-film formed sputtered magnetic layer or a magnetic layer formed of magnetic granular particles dispersed in a matrix, these formed magnetic layers are functional equivalents in the field of known magnetic layers for a variety of uses, including EMI effecting use.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claims 5 and 10, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the size/thickness of the magnetic granular particles in a magnetic layer formed via granular particles dispersed in an insulating resin/matrix material through routine experimentation, especially given the knowledge in Egbert regarding the desire for the magnetic layers to possess relatively thin thickness values meeting the range in claim 10 (in Bruzzone et al., col. 4, lines 42 – 61).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 6, 7, 9 and 19, Egbert discloses dielectric materials meeting the claimed limitations (at least Paragraph 0040) for the discrete dielectric layers.  For claims 6 and 7, the Examiner deems that these dielectric insulating materials and the insulating resins used in the references above are known functional equivalents in the field of insulating matrix materials for a magnetic particle + matrix composite, as taught by at least Purinton et al. (col. 2, lines 48 – 55).  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, organic polymer resin matrix and inorganic dielectric matrix materials meeting the claimed limitations are functional equivalents in the field of known insulating matrix materials for use in magnetic particle + matrix composite layers.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding claims 8 and 13 - 16, Egbert discloses magnetic materials meeting the claimed limitations (see citations above).
Regarding claim 11, Egbert disclose dielectric thickness values meeting the claimed limitations (Paragraph 0040).
Regarding claim 12, Egbert discloses amounts of flakes meeting the claimed limitations (Paragraph 0045, noting overlap at 10%).  Furthermore, the Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the amount of flakes in the composite layer through routine experimentation, especially given the knowledge in the art that the more magnetic material in a composite, the greater the magnetic properties of the layer.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 17 and 18, Egbert only discloses crystalline magnetic materials as the ferromagnetic material layers.  However, both Purinton et al. (col. 2, line 6 bridging col. 3, line 9 and col. 4, lines 32 – 36) and Brunner (Abstract and entire disclosure) teach that crystalline and amorphous ferromagnetic materials (including those meeting the claimed limitations of claim 18) are known functional equivalents in suitable magnetic materials for use in EMI effecting composite materials.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, regardless of whether the ferromagnetic material is crystalline or amorphous, these materials are functional equivalents in the field of suitable ferromagnetic materials used in EMI effecting composite layers.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Egbert in view of one or both of Purinton et al. and/or Brunner as applied above, and further in view of Ohira et al. (U.S. Patent App. No. 2012/0236459 A1).
Egbert, Purinton et al. and Brunner are relied upon as described above.
None of the above disclose the specific polymer, per se, though they do disclose epoxy’s which could be taken as meeting the claimed limitations.
However, Ohira et al. explicitly teach the claimed polymers as known polymer resin binders for EMI effecting magnetic composite materials (at least Paragraph 0076).  The Examiner deems that the generically disclosed thermoplastic, ‘thermally activated’, epoxy etc. resins and the explicit resins claimed in claim 20 are all known functional equivalents in suitable polymer resin binders for use with EMI effecting magnetic particles in an EMI effecting magnetic composite material, as taught by Ohira et al., above.
Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, generic polymers as disclosed in the base references, including generic epoxy resins, and the specific polymeric resin binder materials claimed in claim 20 are all functional equivalents in the field of known and suitable polymer resins for binder material in an EMI effecting composite material including both a polymer binder and EMI effecting magnetic particles.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
August 17, 2022